Case 16-37180        Doc 46     Filed 04/16/19     Entered 04/16/19 13:12:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 37180
         Linda Lawal

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/22/2016.

         2) The plan was confirmed on 02/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/27/2017, 02/01/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-37180             Doc 46             Filed 04/16/19    Entered 04/16/19 13:12:53              Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $4,750.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                              $4,750.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                              $0.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $213.31
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $213.31

 Attorney fees paid and disclosed by debtor:                             $500.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim          Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted       Allowed        Paid         Paid
 Ability Recovery Services                   Unsecured      1,013.00            NA            NA            0.00        0.00
 Advocate Health and Hospitals               Unsecured         898.00           NA            NA            0.00        0.00
 Allied Collection Services                  Unsecured      1,075.00            NA            NA            0.00        0.00
 American InfoSource LP as agent for         Unsecured           0.00        458.80        458.80           0.00        0.00
 American InfoSource LP as agent for         Unsecured           0.00         82.00         82.00           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        471.96        471.96           0.00        0.00
 AT&T Mobility II LLC                        Unsecured         690.00        690.17        690.17           0.00        0.00
 AT&T Mobility II LLC                        Unsecured         676.00        966.96        966.96           0.00        0.00
 Atlas Acquisitions LLC                      Unsecured           0.00      2,035.00      2,035.00           0.00        0.00
 Bay Area Credit Service                     Unsecured           0.00           NA            NA            0.00        0.00
 Bayside Cash, LDC                           Unsecured         500.00           NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured      3,195.00            NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured         311.00           NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured         301.00           NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured         240.00           NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured         127.00           NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured          74.00           NA            NA            0.00        0.00
 Chicago Ave Garage FCU                      Unsecured          56.00           NA            NA            0.00        0.00
 Commonwealth Edison Company                 Unsecured      2,360.00       2,354.90      2,354.90           0.00        0.00
 Consumer Portfolio Services                 Secured       17,787.00     19,263.07      17,787.00      3,090.12    1,081.55
 Consumer Portfolio Services                 Unsecured            NA       1,476.07      1,476.07           0.00        0.00
 Department Of Education                     Unsecured     31,635.00     31,966.02      31,966.02           0.00        0.00
 Discount Cash Advance                       Unsecured         500.00           NA            NA            0.00        0.00
 Duvera Financial                            Unsecured      1,913.00            NA            NA            0.00        0.00
 Educational Credit Management Corp          Unsecured           0.00      8,514.21      8,514.21           0.00        0.00
 Family Dental Care                          Unsecured         345.00           NA            NA            0.00        0.00
 Ginnys/Swiss Colony Inc                     Unsecured          72.00           NA            NA            0.00        0.00
 Grandpointe                                 Unsecured         119.00           NA            NA            0.00        0.00
 Grant & Weber                               Unsecured         100.00           NA            NA            0.00        0.00
 Illiana Financial Credit Union              Unsecured         244.00           NA            NA            0.00        0.00
 Jefferson Capital Systems LLC               Unsecured         431.00        431.43        431.43           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-37180            Doc 46   Filed 04/16/19    Entered 04/16/19 13:12:53                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 LTD Financial Services, LP       Unsecured         220.29           NA           NA             0.00        0.00
 Montgomery Ward                  Unsecured         893.00           NA           NA             0.00        0.00
 Payment Direct.com               Unsecured         200.00           NA           NA             0.00        0.00
 Pellettieri                      Unsecured          78.00           NA           NA             0.00        0.00
 Presence Health                  Unsecured         239.00           NA           NA             0.00        0.00
 Quantum3 Group                   Unsecured         200.00        290.00       290.00            0.00        0.00
 Robert J Adams & Associates      Unsecured      6,291.00       6,883.04     6,883.04            0.00        0.00
 Seventh Avenue                   Unsecured           0.00         72.45        72.45            0.00        0.00
 Sprint                           Unsecured         716.00           NA           NA             0.00        0.00
 Stellar Recovery                 Unsecured         213.00           NA           NA             0.00        0.00
 TitleMax                         Secured        1,387.00            NA           NA             0.00        0.00
 US Bank                          Secured        1,600.00           0.00     1,600.00         286.55       78.47
 Value Auto Mart Inc              Secured        6,162.00            NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00                 $0.00
       Mortgage Arrearage                                     $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                           $19,387.00           $3,376.67             $1,160.02
       All Other Secured                                      $0.00               $0.00                 $0.00
 TOTAL SECURED:                                          $19,387.00           $3,376.67             $1,160.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $56,693.01                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                              $213.31
          Disbursements to Creditors                            $4,536.69

 TOTAL DISBURSEMENTS :                                                                           $4,750.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-37180        Doc 46      Filed 04/16/19     Entered 04/16/19 13:12:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
